Citation Nr: 0604027	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability, 
claimed as an enlarged heart.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefit 
sought on appeal.    

In June 2003, the veteran submitted a claim of entitlement to 
special monthly pension based on the need for regular aid and 
attendance or housebound status.  That claim has not been 
adjudicated by the RO and the matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and determined that 
prior to adjudicating the veteran's claims, further 
development is necessary.  

Private and VA treatment records begin in 2002 and show that 
the veteran has been followed for complaints consistent with 
heart symptomatology, including complaints of chest pain, 
dizziness, numbness of the right arm, shortness of breath, 
nausea, chills and sweats, and otherwise unexplained weakness 
and fatigue. The same treatment records show that diagnoses 
of heart and cardiovascular symptomatology have been made, 
including atypical chest pain; chest pain, rule out ischemia; 
chest pain, myocardial infarction ruled out; and possible 
coronary artery disease.  These records also include findings 
indicating that the veteran had a previous myocardial 
infarction.

The RO has denied the veteran's claim for service connection 
for a heart disability on the basis that service medical 
records were silent as to any complaint of or treatment for 
an enlarged heart; that is, essentially on the basis of the 
absence of any etiologic relationship with service.  

Service medical records, however, show that the veteran was 
treated in October 1981 for complaints of chest pain on the 
left side for three days.  At the time of his treatment, his 
blood pressure was measured as 144/90.  The assessment at 
that time was costochondritis.  

In June 1983 he was seen for complaints of fatigue following 
physical training.  After doing three miles on a track, he 
had an episode of discomfort followed with vomiting.  On 
examination, his skin was moist and clammy.  Cardiac sounds 
were normal.  His blood pressure was measured as 160/105.  
The impression at that time was exhaustion, and rule out 
gastric ulcer or gallbladder disease.  An April 1984 report 
of gall bladder ultrasound examination shows that no 
gallstones or dilated bile duct were identified.

Another, undated service medical record shows that the 
veteran was seen for complaints of general malaise, weakness, 
and vomiting following physical training.  The veterans blood 
pressure at that time was measured as 160/106 and 170/110.  
The diagnosis at that time was exhaustion following physical 
training, rule out gastric ulcer.

A service medical record dated in March 1984, with a notation 
at the top of "sick call", contains a finding of normal 
sinus rhythm, rate; and normal ECG.  There are several 
service medical records containing blood pressure 
measurements in which systolic readings exceed 140 and 
diastolic readings exceed 90 mm. Hg.  

Such findings have been defined as hypertension, which may be 
associated as a risk factor for other cardiovascular disease.  
See Dorland's Illustrated Medical Dictionary 801 (28th ed. 
1994).  Indeed, as noted in 38 C.F.R. § 3.309, 
cardiovascular-renal diseases includes organic heart disease 
as well as hypertension, which is noted to be an early 
symptom long preceding the development of those diseases in 
their more obvious forms.  See 38 C.F.R. § 3.309.

In sum, there is competent medical evidence of persistent or 
recurrent symptoms of heart symptomatology; evidence of 
pertinent symptoms in service; and indications that the 
claimed heart disability may be associated with symptoms in 
service.  However, the evidence of record does not contain 
sufficient competent medical evidence to decide the claim as 
there is no competent evidence linking any current heart 
symptomatology to service.  See 38 C.F.R. § 3.159.  

There are no medical opinions of record addressing the issue 
of whether any current heart symptomatology is linked to 
service.  Therefore, an examination is necessary in order to 
obtain an opinion as to whether any current heart disability 
is related to service. Id.  A contemporaneous and thorough VA 
examination and medical opinion would assist in clarifying 
the nature and etiology of the appellant's claimed heart 
disability.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In this connection, the Board notes that in an October 2992 
statement, William A. Hilshey, M.D., noted that the veteran 
apparently had a small inferior wall myocardial infarction in 
1989, with chest wall pain since then.  Dr. Hilshey noted 
that the veteran was hospitalized in September 2002 with 
prolonged chest pain, and at that time, a myocardial 
infarction was ruled out.  Dr. Hilshey indicated that present 
examination showed that the veteran had what appears to be a 
[previous] small inferior wall myocardial infarction, as 
shown on testing, which showed evidence for an inferior scar.  
Prior to examination, the RO must obtain all treatment 
records relevant to the claimed condition and particularly 
any treatment records associated with the reported myocardial 
infarction in 1989.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should obtain any relevant VA 
and private medical records not already 
of record since service, to specifically 
include any private medical records of 
treatment associated with and proximate 
to a reported myocardial infarction in 
approximately 1989.  The RO should 
specifically request that the veteran 
identify any pertinent treatment 
providers since service, and in 
particular, associated with his reported 
myocardial infarction in approximately 
1989.  The RO should request all relevant 
medical records identified, and associate 
such records with the claims folders.

2.  The RO should then schedule the 
veteran for appropriate VA examination to 
determine the nature and etiology of any 
heart disease.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
the examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, that examiner should 
explain why it is not feasible to 
respond.

The examiner should, based on the 
examination and review of the record, 
identify any cardiovascular disease, and 
render comments specifically addressing 
the following question: If a heart 
disability is diagnosed, and based upon 
an assessment of the entire record, is it 
at least as likely as not (probability of 
50 percent or better) that such disorder 
(a) is the result of injury or disease 
incurred or aggravated during active 
service, or (b) was manifest to a 
compensable degree within year of service 
discharge.  The examiner should comment 
on the inservice and post-service medical 
records showing injury and/or treatment 
during and after service, and in 
particular, include comments regarding 
the nexus between any current heart 
disability and inservice blood pressure 
findings, as well as other inservice 
symptoms the examiner associates with 
risk factors for heart disease.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claim for service 
connection for a heart disability.  If 
the determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration. 
 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


